UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7611


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JOHN ERIC HUGHES,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    James R. Spencer, Chief
District Judge. (3:00-cr-00004-JRS-2)


Submitted:    February 26, 2009             Decided:   March 5, 2009


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Eric Hughes, Appellant Pro Se.  Michael Cornell Wallace,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            John Eric Hughes appeals the district court’s order

denying relief on his motion for reduction of sentence filed

under 18 U.S.C. § 3582(c) (2006).          We have reviewed the record

and find no reversible error.           Accordingly, although we grant

Hughes’ motion to file a supplemental informal brief, we deny

Hughes’ motions to stay the appeal and to modify or correct the

record and affirm for the reasons stated by the district court.

United States v. Hughes, No. 3:00-cr-00004-JRS-2 (E.D. Va. Aug.

1, 2008).      We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    2